Case 19-10252       Doc 10    Filed 05/22/19     Entered 05/22/19 14:22:43      Main Document
                                               Pg 1 of 5

                   IN THE UNITED STATES BANKRUPTCY COURT
            FOR THE EASTERN DISTRICT OF MISSOURI (CAPE GIRARDEAU)

 In re:                                              )
                                                     )
 MICHAEL DUSTIN DUNLAP,                              )      Case No. 19-10252
                                                     )      Chapter 7
                        Debtor.                      )
                                                     )      MOTION FOR RELIEF FROM
      st
 21 MORTGAGE CORPORATION,                            )      THE AUTOMATIC STAY
                                                     )
                        Movant,                      )      Response Due: June 24, 2019
                                                     )      Hearing Time: 1:45 PM
 v.                                                  )      Hearing Date: July 1, 2019
                                                     )      Hearing Location:
 MICHAEL DUSTIN DUNLAP,                              )      U.S. Bankruptcy Court
                                                     )      U.S. Courthouse Courtroom 3A
                        Respondent.                  )      555 S. Independence St.
                                                            Cape Girardeau, MO


           COMES NOW 21st Mortgage Corporation ("Movant"), by and through its attorney,

 Sharon L. Stolte of Sandberg Phoenix & von Gontard P.C., and moves for relief from the

 automatic stay. In support of this Motion for Relief from the Automatic Stay (the "Motion"),

 Movant states as follows:

                                            PARTIES

           1.    Movant is a corporation organized and existing under the laws of Delaware.

           2.    Movant is a secured creditor in the case, and therefore, a party-in-interest in

 Debtor's bankruptcy case.

           3.    Debtor is an individual residing at 243 B. Street, Lot 38, Cape Girardeau,

 Missouri 63701.

                                  JURISDICTION AND VENUE

           4.    This Court has jurisdiction over this matter pursuant to the provisions of 28

 U.S.C. 157 and 1334, as this core proceeding arises in Debtor's Chapter 7 bankruptcy case.


                                                 1
 11532915.1
Case 19-10252        Doc 10    Filed 05/22/19     Entered 05/22/19 14:22:43       Main Document
                                                Pg 2 of 5

         5.      Venue in this Court is proper pursuant to the provisions of 28 U.S.C. § 1409(a) as

 Debtor's bankruptcy case is pending before this Court.

                                      LOAN DOCUMENTS

         6.      On August 15, 2015, a Consumer Loan Note, Security Agreement and Disclosure

 Statement containing terms to finance in the principal amount of $38,541.10 was executed and

 delivered by Debtor to Movant (the "Note").          A copy of the Note is attached hereto and

 incorporated herein by reference as Exhibit A.

         7.      As security for the repayment of the Note, Debtor granted Movant a security

 interest in and to one (1) new 2015 Southern manufactured home (Serial No. RUS067437AL)

 (the “Collateral”). A copy of the Certificate of Title is attached hereto and incorporated herein

 by reference as Exhibit B (the “Lien Document”).

         8.      Movant holds a valid, enforceable, unavoidable, first priority perfected security

 interest in the Collateral.

         9.      Under the terms of the Note, Debtor was to make installment payments consisting

 of principal and interest at the annual percentage rate of 10.74%.

         10.     As of May 15, 2019, Debtor was in default under the Note owing accrued interest

 in the amount of $1,190.22, late fees in the amount of $201.32 and three past due payments in

 the amount of $1,475.96.

         11.     Debtor's Statement of Intention provides Debtor will retain the Collateral and

 enter into a Reaffirmation Agreement. [ECF #1] A copy of the Statement of Intention is

 attached hereto and incorporated herein by reference as Exhibit C.

         12.     Debtor has failed timely to take the action specified in the Statement of Intention

 and remains in default under the terms of the Note.



                                                  2
 11532915.1
Case 19-10252      Doc 10     Filed 05/22/19     Entered 05/22/19 14:22:43         Main Document
                                               Pg 3 of 5

                                         REQUESTED RELIEF

        13.     Pursuant to 11 U.S.C. § 362(a), Movant is prohibited from commencing or

 continuing any judicial, administrative or other action or proceeding against the Collateral in

 which Debtor's bankruptcy estate may have an interest.

        14.     Pursuant to 11 U.S.C. § 362(d)(1), Movant is entitled to relief from the automatic

 stay for cause as Debtor has failed to adequately protect Movant’s interest in the Collateral by

 failing to make payments to Movant.

        15.     Pursuant to 11 U.S.C. § 362(h)(1)(B), Movant is entitled to relief from the

 automatic stay for cause as Debtor has failed to adequately protect Movant’s interest in the

 Collateral and has failed to take timely action specified in his Statement of Intention. To prevent

 the termination of the automatic stay, Section 362(h)(1)(B) of the Bankruptcy Code requires the

 debtor “to take timely the action specified” in the statement of intention, meaning some action

 beyond simply filing the statement of intention. Merely stating an intention to reaffirm a debt and

 expressing interest in negotiating payment terms is not enough. Taking steps to perform the

 debtor’s intention means actually signing a reaffirmation agreement; or taking steps that prove

 the debtor is willing and able to execute a reaffirmation agreement prepared by the creditor.

        16.     Debtor has failed to perform under the terms of the Note, and has failed to

 perform actions pursuant to the Debtor’s Statement of Intent.

        17.     Accordingly, Movant is entitled to an order terminating the automatic stay.

        WHEREFORE, Movant respectfully requests that this Court enter an order terminating

 the automatic stay, pursuant to 11 U.S.C. 362(h)(1)(B), for Debtor’s non-performance of his

 Statement of Intention and to enter into a Reaffirmation Agreement, permit Movant to enforce its

 rights in the Collateral, including leave to pursue any and all available statutory and contractual

 remedies against the Collateral; for an order finding that Movant has a valid, enforceable,

                                                  3
 11532915.1
Case 19-10252      Doc 10     Filed 05/22/19     Entered 05/22/19 14:22:43        Main Document
                                               Pg 4 of 5

 unavoidable, first priority perfected security interest in the Collateral; the Order be effective

 immediately upon entry and not stayed under Rule 4001; and that the Order be binding and

 remain in full force and effect irrespective of a conversion of this case to a different Chapter of

 the Bankruptcy Code; and for such other and further relief as is just and equitable.

                                               Respectfully submitted,

                                               SANDBERG PHOENIX & von GONTARD P.C.

                                               /s/ Sharon L. Stolte
                                               Sharon L. Stolte, MO #41133
                                               4600 Madison Avenue, Suite 1000
                                               Kansas City, MO 64112
                                               816.627.5543 Tel/816.627.5532 Facsimile
                                               sstolte@sandbergphoenix.com
                                               ATTORNEY FOR 21ST MORTGAGE
                                               CORPORATION




                                                  4
 11532915.1
Case 19-10252      Doc 10     Filed 05/22/19     Entered 05/22/19 14:22:43        Main Document
                                               Pg 5 of 5

                 IN THE UNITED STATES BANKRUPTCY COURT
          FOR THE EASTERN DISTRICT OF MISSOURI (CAPE GIRARDEAU)

 In re:                                                )
                                                       )
 MICHAEL DUSTIN DUNLAP,                                )      Case No. 19-10252
                                                       )      Chapter 7
                       Debtor.                         )
                                                       )
 21st MORTGAGE CORPORATION,                            )
                                                       )
                       Movant,                         )      SUMMARY OF EXHIBITS
                                                       )
 v.                                                    )
                                                       )
 MICHAEL DUSTIN DUNLAP,                                )
                                                       )
                       Respondent.                     )

         Pursuant to L.B.R. 9040-1, the following exhibits are referenced in support of 21st
 Mortgage Corporation's Motion for Relief from the Automatic Stay. Copies of these exhibits
 will be provided as required by Local Rule:

                   A. Consumer Loan Note, Security Agreement and Disclosure Statement
                   B. Certificate of Title
                   C. Debtor’s Statement of Intent [ECF #1, p. l57]

                                 CERTIFICATE OF SERVICE

         The undersigned hereby certifies on this 22nd day of May 2019, 21st Mortgage
 Corporation's Motion for Relief from Automatic Stay was electronically filed with the Court
 using the Court's CM/ECF system, was served on all interested parties receiving electronic
 notification and a copy with exhibits was placed in the U.S. mail, postage prepaid, addressed to
 the following:

Michael Dustin Dunlap                                John A. Loesel
243 B Street, Lot 38                                 Kichtenegger, Weiss & Fetterhoff LLC
Cape Girardeau, MO 63701                             2480 E. Main St.
DEBTOR                                               Jackson, MO 63755
                                                     ATTORNEY FOR DEBTOR

D. Matthew Edwards
733 N. Main
PO Box 67
Sikeston, MO 63801
TRUSTEE
                                                       /s/ Sharon L. Stolte
                                                       Sharon L. Stolte
                                                 5
 11532915.1
